97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nicky HARDING, Appellant,v.Paul D. CASPARI;  Unknown Ramacciotti;  Keith Boyd;  MaryMoore;  James M. Ruman;  Raif J. Salfe;Correctional Medical Services;  ShirleyMcclary, Appellees.
No. 96-1569.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 4, 1996.Filed:  September 16, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Nicky Harding appeals the district court's1 grant of summary judgment in favor of defendants in this 42 U.S.C. § 1983 action.  After de novo review of the record and the parties' briefs, we conclude the district court's grant of summary judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
We deny appellant's motion for appointment of counsel.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri